Citation Nr: 1220334	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  09-22 632	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease (DDD) of the lumbosacral spine with a history of posterior wedging at T9, T10, and T11, evaluated as 40 percent disabling prior to February 21, 2011, and as 20 percent disabling thereafter.  

2.  Entitlement to an initial rating in excess of 30 percent for a depressive disorder.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran had active service from February 1989 to May 1990.  

This appeal arises before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, among other claims, denied service connection for an acquired psychiatric disorder, to include a depressive disorder, confirmed and continued a 20 percent rating for DDD of the lumbosacral spine, and denied a TDIU rating.  The Veteran filed a Notice of Disagreement (NOD) in October 2008 that challenged the 20 percent rating for the lumbosacral DDD; and in November 2008, he filed an NOD contesting the denial of service for a depressive disorder (based on new and material evidence).

By an April 2009 rating decision, the RO determined that the prior (unappealed) rating decision of January 26, 2006, contained clear and unmistakable error in denying secondary service connection for a depressive disorder and thus granted service connection for that disorder, evaluated as 30 percent disabling, effective from July 26, 2005.  The Veteran filed an NOD in May 2009 that challenged the 30 percent rating assigned for the depressive disorder.  In February 2011, the RO furnished the Veteran a Statement of the Case (SOC); and later that same month, the Veteran filed a Substantive Appeal (VA Form 9).  A Supplemental SOC was issued in March 2011.

By a June 2009 rating decision, the RO increased the disability rating for the Veteran's lumbosacral DDD from 20 percent to 40 percent disabling, effective from June 28, 2007 (date of receipt of claim).  In response to the October 2008 NOD, the RO furnished the Veteran an SOC in June 2009; and later that month the Veteran filed a Substantive Appeal (VA Form 9), stating that he disagreed with the increased rating from 20 to 40 percent for his lumbosacral DDD.  However, in May 2011, the RO furnished the Veteran a Supplemental SOC that contained the reasons and bases for an April 2011 Hearing Officer's Decision, which, in effect, reduced the disability rating for the lumbosacral DDD from 40 percent to 20 percent disabling, effective from February 21, 2011.

A review of the record indicates that the Veteran has specifically raised the issue of entitlement to a TDIU rating during the adjudicatory process of the claim for increase of the service-connected lumbosacral DDD, and during the administrative appeal of the initial rating assigned for the service-connected depressive disorder.  As such, the issue of a TDIU rating is part and parcel of the claims for increased compensation benefits for each of the aforementioned (underlying) disabilities.  See Rice v. Shinseki, 22 Vet. App. 447, 454-455 (2009).

Accordingly, the Board construes the issues on appeal to be those listed on the cover page.

Following the May 2011 Supplemental SOC, the Veteran submitted additional evidence and also submitted a waiver of initial RO consideration of that evidence.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to February 21, 2011, the Veteran did not have incapacitating episodes of intervertebral disc syndrome having a total duration of at least six weeks in the past 12 months; did not have unfavorable ankylosis of the entire thoracolumbar spine; and did not have sciatic neuropathy warranting a separate evaluation for peripheral neuropathy of either lower extremity.  

2.  Since February 21, 2011, the Veteran has not had incapacitating episodes of intervertebral disc syndrome having a total duration of at least four weeks but less than six in the past 12 months; has not had favorable ankylosis of the entire thoracolumbar spine; has not had forward flexion of the thoracolumbar spine of 30 degrees or less; and has not had sciatic neuropathy warranting a separate evaluation for peripheral neuropathy of either lower extremity. 

3.  The Veteran has chronic depression with some impairment of mood and some suicidal ideation, and feelings of hopelessness but he has no impairment of orientation and he has no thought disorder, delusions or hallucinations, and also has no impairment of speech or memory.  

4.  The Veteran is service-connected for sleep apnea, rated 50 percent disabling; a depressive disorder, rated 30 percent disabling; DDD of the lumbosacral spine, rated 30 percent disabling; chronic maxillary sinusitis, rated 10 percent disabling; and a noncompensable rating is assigned for erective dysfunction.  There is a combined disability rating of 80 percent.  

5.  The Veteran has 12 years of education, work experience in a pharmaceutical plant, a corrections officer, machine operator, and in shipping and receiving.  

6.  The Veteran's service-connected disabilities do not preclude him from securing or following a substantially gainful occupation. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent prior to February 21, 2011, for DDD of the lumbosacral spine with a history of posterior wedging at T9, T10, and T11 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, Diagnostic Code 5243 (2010).  

2.  The criteria for a rating in excess of 20 percent since February 21, 2011, for DDD of the lumbosacral spine with a history of posterior wedging at T9, T10, and T11 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, Diagnostic Code 5243 (2010).  

3.  The criteria for an initial rating in excess of 30 percent for a depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9434 (2010). 

4.  The criteria for a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) (effective November 9, 2000) VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159, and 3.326(a).  The duty to notify requires that on receipt of a substantially complete application for benefits, VA must provide notice of (1) information and evidence, medical or lay, needed for claim substantiation, (2) which portion that VA will seek to provide; and (3) that which the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice was intended to be provided prior to an initial unfavorable decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

An error in failing to afford a preadjudication notice (timing-of-notice error) can be cured by notification followed by readjudication.  Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317 (Fed.Cir. 2007) (an SSOC is a readjudication); see also Prickett, 20 Vet. App. at 377-78.  

This appeal arises in part from the Veteran's disagreement, by filing his Notice of Disagreement (NOD) with the initial rating assigned upon granting service connection for a depressive disorder.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds that VA satisfied its duties to notify the Veteran in this case as to this issue. 

In a claim for increase, the VCAA notice requirements include notice to provide, or ask VA to obtain, medical or lay evidence of increased severity and the impact thereof on employment to substantiate the claim; and providing examples of types of medical or lay evidence that may be submitted, or that VA can be asked to obtain, which are relevant to establishing an increased rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009). 

The RO provided the Veteran with pre-adjudication VCAA notice by letter as to the claim for an increased rating for DDD of the lumbosacral spine, dated in July 2007, prior to the initial August 2008 adjudication of that claim.  The notice included the types of evidence needed to substantiate the claim for increase; namely, evidence of an increase in severity and the types of evidence the Veteran was expected to provide, including the information VA needed to obtain on his behalf, to include any private, VA or other Federal records.  This included information as to how ratings and effective dates were established.  Also, by letter to the Veteran dated in January 2009 the RO complied with the holding in Vazquez-Flores, Id.  And the January 2009 letter was prior to readjudication of that claim in the Statement of the Case (SOC) in June 2009 and the Supplemental SOC (SSOC) in April 2011.  

Also, the Veteran was provided VCAA notice as to the claim for a TDIU rating by RO letter dated in July 2010.  This was prior to readjudication of that claim in the April 2011 SSOC.  

Accordingly, the Board finds that there has been full VCAA compliance as to the duty to notify the Veteran as to claim substantiation. 




Duty to Assist

VA must also make reasonable efforts to assist the claimant in identifying and obtaining evidence necessary for claim substantiation, unless no reasonable possibility exists that such assistance would aid in claim substantiation.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  

The RO has obtained the Veteran's service treatment records (STRs).  The Veteran declined the opportunity to testify in support of his claim.  His VA outpatient treatment (VAOPT) records are on file.  

The Veteran was afforded VA examinations for the claims for increase.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i). 

As to the adequacy of the February 2011 general medical examination, the Veteran challenges the examiners neutrality, alleging that he made false allegations and discriminated against the Veteran based on "age and appearance."  As to this, even in light of the duty to independently consider issues suggested by the evidence of record, under Comer v. Peake, 552 F.3d 1362, 1368 (Fed.Cir. 2009), "the Board is entitled to assume the competence of a VA examiner unless the competence is challenged.  Rizzo [v. Shinseki,] 580 F.3d at 1290-91.  The argument that a VA medical examiner's opinion is inadequate is sufficiently close to the argument raised in Rizzo that it should be treated the same."  Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011). 

Here, the Veteran does not challenge the competence of the examiner that conducted the February 2011 general medical examination.  However, in the Veteran's May 2011 letter he stated that the examiner never asked to Veteran to perform any type of motions or to remove any clothing.  The report of that examination clearly reflects that degree of range of motion of the Veteran's thoracolumbar spine and even points out when pain began during range of motion, and further noted that repetition of motion was possible.  The examination also reflects that sensory testing was conducted by pin prick (which is done using a pin wheel) and with a feather.  Thus, there is no merit to these accusations by the Veteran.  As to the Veteran's allegation that the examiner had made "some type of sarcastic remark" this is too vague, even when coupled with the Veteran's suggestion that the examiner suggested that the Veteran had not been injured and "that you all complain."  This is particularly true in light of the fact that that examination found that there was a definite exaggeration of symptomatology, as noted by the positive Waddell's signs.  

The Veteran also commented in his May 2011 letter that both his back brace and his cane were new and so did not have the wear marks that the examiner clearly expected and, furthermore, the examiner's comments about the Veteran's not correctly applying the TENS unit was incorrect because the Veteran had attended a class session on the proper application of such a device.  However, the examiner is a medical professional and his statements must be given appropriate weight in light of the entire evidence.  

Likewise, the Veteran's wife commented that the Veteran did not go to a gym or work out at home.  This too seems directed to the February 2011 general medical examiner's statement that the Veteran, for his age, had the appearance of someone that worked out regularly.  These statements, by the examiner and the Veteran's wife, must also be weighed.  

However, nothing in the Veteran's May 2011 statement or the statement of his wife, establishes that the February 2011 general medical examiner was biased or anything but neutral in his observations.  The fact that some of the observations do not favor the Veteran's claims is not proof that the examiner was biased or anything but neutral.  Accordingly, the Board finds that the February 2011 general medical examination, as well as the reports of other examinations on file, is sufficient and adequate for the purpose of rendering a decision in this case.  

As there is neither indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  The Board finds these actions have satisfied VA's duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Background

On VA psychiatric examination in December 2005 the Veteran's claim file was reviewed prior to completion of the examination.  He related that his primary problem was low back pain, although he had never had back surgery.  He reported that it limited his activities and he could not exercise or do anything strenuous, including not even riding a lawnmower or ride in a car for a prolonged period of time.  It even interfered with his sleep.  He reported that his concentration was decreased and that he was anxious and short-tempered.  He was somewhat sad but had never attempted suicide.  He related having decreased interest and energy, and occasionally cried.  He reported that he had never had a drug problem but that he did drink too much.  He had received psychiatric outpatient treatment but had never undergone psychiatric inpatient treatment.  He took Prozac, which did not seem to help him very much.  He had last worked earlier that month in a warehouse, in shipping and receiving, for six month but was let go due to attending a lot of doctor's appointments and having missed work due to his back.  

The Veteran reported that he lived with his girlfriend but did no chores around the house.  He had no other close friends.  He watched television and read some, and occasionally went to church.  He was a high school graduate.  His medical history included sinus problems and hypertension.  He was close to his children from a prior marriage.  It was reported that he had limited social relationships and did not engage in a lot of recreational or leisure pursuits. 

On mental status examination the Veteran was alert, cooperative, polite, and appropriately dressed.  He had no loosened associations or flight of ideas.  He had no bizarre motor movements or tics.  His mood was calm and his affect was appropriate.  He had no current homicidal or suicidal ideation or intent.  There was no impairment of his thought processes or communication.  He had no delusions, hallucinations, ideas of reference or suspiciousness.  He was fully oriented.  His remote and recent memory was good.  His insight and judgment appeared to be adequate, as was his intellectual capacity.  

The diagnosis was a depressive disorder, not otherwise specified.  His Global Assessment of Functioning (GAF) score was 58, with mild impairment of psychosocial functioning.  He was capable of managing his own financial affairs.  It was the examiner's opinion that it was as likely as not that the Veteran's psychiatric disorder was the result of his chronic back discomfort and associated limitations of activities and chronic pain.  

Records from the Wilson Medical Center, dated from 2005 to 2007, show that the Veteran was seen on several occasions for back pain. 

On official general medical examination on June 24, 2008, it was reported that the Veteran had symptoms of stiffness, weakness, numbness, bladder and bowel complaints, and erectile dysfunction.  He indicated that he experienced tingling when walking and stepping with his right leg due to his spinal disorder.  He had constant low back pain, which radiated into both legs, with characteristic burning, aching, and sharpness.  He reported that his pain was 10 on a scale of 10.  The pain could be elicited by physical activity and stress.  The pain could also come about spontaneously. It was relieved sometimes spontaneously and sometimes with medications or a TENS unit.  When he had pain he could function if he took medication.  He reported that his back condition had not resulted in any incapacitation but he was unable to do normal things that other did in their daily lives.  

On physical examination the Veteran's gait and posture were within normal limits. He did not require any assistive device for ambulation.  There was evidence of radiating pain on movement, described as being down his right leg.  Muscle spasm was absent and there was no tenderness.  Straight leg raising was positive on raising the right leg as well as the left leg.  There was no lumbar spine ankylosis.  Flexion, extension, right lateral bending, and left lateral bending were each to 10 degrees, with pain occurring at that point ;right and left rotation were each to zero (0) degrees (for a total of 40 degrees of range of motion).  Joint function of the spine was additionally limited but to "Zero degrees", after repetitive use, by pain, fatigue, weakness, lack of endurance, and incoordination.  Pain had the major functional impact.  Inspection of the spine revealed his head was in its normal position and the spine was symmetrical in appearance.  There was symmetry of spinal motion with normal curvatures of the spine.  

As to signs of intervertebral disc syndrome (IVDS), the Veteran had no lumbosacral sensory deficits.  In the S1 nerve distribution, there was motor weakness on right knee flexion of "00/5" and right planar flexion of the foot of "00/5."  Left lower extremity reflexes were 2+ at the knee and ankle.  The most likely affected peripheral nerve was the sciatic nerve.  The IVDS did not cause any bowel dysfunction, bladder dysfunction or erectile dysfunction.  

The examiner noted that the Veteran's complaints of not being able to bend or move due to back pain on motion did not match with the physical findings.  He claimed to be unable to bend or twist but this did not correlate with his ability to drive himself to the examination.  There was no evidence of atrophy or weakness.  The examiner also noted that a review of records indicated that the Veteran had sleep apnea and used a "CPAP" and the diagnosis was severe sleep apnea.  Sinus X-rays were within normal limits.  

The diagnoses were lumbar degenerative joint disease (DJD) with posterior wedging, with subjective pain limiting bending and turning and objectively severely reduced range of motion; and objectively no current rhinitis or sinusitis.  The effects of the conditions on the Veteran's usual occupation were difficulty sleeping, overall generalized fatigue, but it was noted that he continued to work.  His sleep apnea was as likely as not related to his chronic nasal obstruction.  

In the Veteran's VA Form 21-8940, Application for Increased Compensation Based on Unemployability, received on June 28, 2007, he reported that he had last worked in 2003 but he also listed four other places of employment from October 2005 to October 2006.  He had left his last employment due to his disability but had not tried to find employment since he had become too disabled to work.  He had four years of high school education.  

In a November 2008 report of a private psychological evaluation by H. J., M.D., it was reported that the Veteran was currently working at a pharmaceutical plant and had been so employed for that last 2 years.  After he had been discharged from the Navy in 1990 he had worked in a correction facility until 1995 but had left because of an injury.  He had then worked at some odd jobs, and then gotten a job at Firestone tire company building tires for nine years.  He had left that job due to back pain, after which he got his job at a pharmaceutical company but had last worked in January 2008.  Lately, he had not been handling his job very much.  He had been taking many days off due to pain and depression.  In the past he had played a lot of sports but now could not, and could not play with his son.  He felt depressed, easily frustrated, angry, hopeless, and helpless.  He cried easily and had problems sleeping mostly due to pain.  He had been taking Prozac for about two years.  He felt that he had no energy or stamina.  He reported that he could not focus or concentrate.  He had not attempted suicide or been hospitalized for psychiatric purposes.  He had not attempted suicide but many times felt that life was not worth living.  He also had sleep apnea and hypertension.  As to his back, it was reported that he had muscle spam.  He was taking Viagra for erectile dysfunction.  

On mental status examination the Veteran appeared slightly disheveled.  He maintained good eye contact.  He was able to relate very well.  He reported that his mood was depressed.  His affect was depressed and congruent with his mood.  His speech was within normal limits in volume and rhythm.  His thought processes were goal directed and logical.  There was no evidence of any psychosis or delusions.  He was oriented.  He was able to register and recall.  By his own report, he had some focus issues and problems.  He had good insight and judgment.  The diagnoses were a mood disorder due to genera medical condition; low back pain due to herniated disc, hypertension, and sleep apnea.  His GAF score was 45.  A combination of psychotherapy and psychopharmacology were recommended.  His dosage of Prozac as increased to 60 mg. p.o. q.d.  He was also placed on additional psychotropic medications for anxiety.  

In January 2009 the Veteran's parent reported that due to his back condition the Veteran able to enjoy normal activities and leisure time with his children and grandchildren.  He had a great deal of pain which affected his mood and behavior.  

An April 2009 VAOPT record shows that the Veteran complained of back pain and still having erectile dysfunction even with the use of medications.  

A May 2009 prescription slip from B. R. B, D.O., reflects that the Veteran had been referred to spinal surgery and was to be evaluated by a physician to determine if he needed surgery.  

A lumbar spine MRI in May 2009 revealed moderate broad-based disc bulging at L3-4 with a small annular tear.  

B. R. B, D.O., reported in June 2009 that the May 2009 MRI revealed disc bulging and a tear in the Veteran's lumbar spine.  He was excused from work on May 8, 2009, until a spine surgeon could evaluate him. 

On official examination in January 2010 to evaluate the Veteran's erectile dysfunction the Veteran reported that he did not have any problems starting urination and did not have urinary incontinence.  He did not report impotence.  He reported that he could not achieve and maintain an erection and that his medications had not helped.  On physical examination pulses in his lower extremities were 2+.  As to motor and sensory functions, his lower extremities were within normal limits.  Knee and ankle reflexes were 2+, bilaterally.  A review of the records revealed that a May 2009 EMG revealed findings suggestive of mild L4-S1 radiculopathy.  The current diagnosis was erectile dysfunction with subjective factors of being unable to maintain an erection.  The erectile dysfunction was as likely as not due to medications for anxiety, depression, hypertension, and back pain.  There was no effect of the condition on his usual occupation.  

In the Veteran's VA Form 21-8940, Application for Increased Compensation Based on Unemployability, received in April 2010, he reported that he had last worked in February 2009 in manufacturing production.  He had left his last employment due to his disability and had tried to find employment since he had become too disabled to work.  He had four years of high school education.  

Reports in July 2010 from two of the Veteran's former employer's shows that one reported that he had worked from February to April 2006 as a machine operator and the reason for his termination had been prolonged days of absence.  Another employer reported that the Veteran had been employed from July 2006 to June 2009, and had last worked in February 2009.  He had lost four months of time preceding his last date of employment.  The reason for his termination had been that he had exceeded his short-term disability. 

On official examination of the Veteran's sinuses in August 2010 he reported having constant sinus problems.  During episodes of sinusitis he was not incapacitated.  He experience 365 non-incapacitating episodes per year.  He experienced headaches with his sinus episodes.  Antibiotic treatment lasting 4 to 6 weeks was needed for his sinus problems.  He reported having interference with breathing though his nose, and pain.  He had no purulent nasal discharge, hoarseness of voice, or crusting.  He had not had any bony infection.  He took medication daily and his response to the medication had been good and without side-effects.  On physical examination there was no pharyngeal erythema or exudates.  There was no nasal obstruction, no deviated septum, nasal polyps, scarring or disfigurement.  There was rhinitis but no sinusitis was detected.  His breath sounds were symmetric.  Sinus X-rays revealed a mild S-shaped curvature of the nasal septum but were otherwise negative.  The diagnosis was chronic maxillary sinusitis with deviated nasal septum.  It was noted that X-rays showed a deviated nasal septum.  Subjective factors were interference with breathing though the nose, and pain.  Objective factors were X-rays of a deviated septum.  There were no findings of bacterial rhinitis.  The effect on his usual occupation and daily activities was non-limiting.  

On official psychiatric examination on February 8, 2011, the Veteran reported that he could no longer do physical activities due to his injury and that this had caused his symptoms of depression.  He described his current symptoms as being sadness, apathy, erectile dysfunction, low energy level, hopelessness, worthlessness, suicidal thoughts and attempts.  The severity of the symptoms was moderate and they were constant.  He reported that the symptoms affected total daily functioning which resulted in poor mood, suicidal thinking and gestures, apathy, and low energy for life.  He stated that he had had trouble sleeping since 1991 in that he had trouble maintaining sleep.  He did not have a history of violent behavior.  He had a history of a suicide attempt in January 2010 when he overdosed on pain medications, but he stated that he did not go to the hospital for treatment.  He took several psychotropic medications, including Prozac, with which he had had a good result and had not had any side effects.  He had not received psychotherapy for his mental condition within the past year and had never been hospitalized for psychiatric reasons.  Also, he had not made any emergency room visits for his psychiatric problem(s). 

The Veteran reported that his current relationships with his three siblings were loving.  He was married but this relationship was affected by his sexual difficulties, low energy, apathy about life, and isolation.  His relationships with his children were affected by his poor mood and distance from others due to shame of illness.  His highest level of education was 12th grade.  He had not had any legal problems.  He reported that he was on disability due to poor mobility.  Since leaving the service, he has worked at a factory for 12 years during which time his relationship with the supervisor and co-workers was good.  Thereafter, he had engaged in correctional work for 4 years and, again, his relationship with the supervisor and co-workers was good.  He states that he was not currently working and had not worked since June 2009, when he had been employed as a pharmaceutical factory worker for 3 years.  

The Veteran reported that since he had developed his psychiatric disorder there have been major changes in his daily activities, such as poor mood, poor sleep, agitation, hopelessness, suicidal thinking, and poor concentration.   There had been some major social function changes; for example, he reported being detached from others and isolating himself from others due to a feeling of being worthless.  He reported that these social function changes had occurred within the past year.  He stated he could not sustain work due to the chronic pain.  However, he contended that his unemployment was due, primarily, to the effects of his psychiatric disorder because depression caused low energy and difficultly creating motivation for work responsibilities.  He did not abuse drugs and/or alcohol. 

On mental status examination the Veteran was fully oriented.  His appearance, hygiene, and behavior were appropriate.  He maintained good eye contact during the exam.  Affect and mood showed a depressed mood.  He stated that he became upset and frustrated.  He was worn out from life and felt hopeless.  His ability to communicate and his speech were within normal limits.  He showed impaired attention and/or focus.  However, he had no panic attacks, suspiciousness, delusions, hallucinations or obsessive - compulsive behavior.  His thought processes were appropriate.  He was able to understand directions and did not have slowness of thought and he did not appear confused.  His judgment was not impaired.  His abstract thinking was normal and his memory was within normal limits.  Suicidal and homicidal ideations were absent.  

The diagnosis was a depressive disorder.  His GAF score was 45.  The examiner reported that the Veteran, at this time, was unable to sustain work and was considered to be totally disabled.  His mood disorder was wearing him out and he was unable to sustain a job.  

With respect to the question of the Veteran's functional impairment, including impairment as to his ability to perform physical and sedentary activities of employment, the examiner stated the medical condition caused an inability to perform secondary and physical activities, as a result of which the Veteran felt that his life had been drastically changed and he was suffering from the mood effects of this life change, including having poor energy, low mood, and minimal motivation from life. Also, his familial and marital relationships were suffering.  He was capable of managing benefit payments in his own best interest.  Mentally, he is unable to perform activities of daily living, including self-care because of poor mobility.  Currently, he was unable to establish and maintain effective work/school and social relationships because of disengagement from others due to hopelessness.  The best description of the claimant's current psychiatric impairment was that it caused occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment thinking and mood.  This was supported by his symptoms of near continuous depression affecting his ability to function independently, appropriately and effectively, difficulty in adapting to stressful circumstances (including work or a work-like setting), and an inability to establish and maintain effective relationships.  He had no difficulty understanding commands.  It was felt that he needed follow-up treatment and needed to continue his medication.  He did not appear to pose any threat of danger or injury to self or others.  

On official general medical examination of February 21, 2011, the Veteran reported having had sleep apnea since 1989.  He reported having trouble staying awake during the daytime and this, due to the apnea, caused fatigue.  His sleep apnea condition occurred persistently.  For treatment he used a continuous airway pressure (CPAP) machine.  He stated that he had overall functional impairment consisting of a lack of energy and headaches. 

The Veteran reported that his lumbosacral disability caused limitation in walking.  However, he had not had any falls due to his spine condition.  He reported the following symptoms associated with the spinal condition: stiffness, fatigue, spasms, decreased motion, paresthesia, and numbness.  He stated he had weakness of the legs and feet but reported not having any bowel or bladder problems or erectile dysfunction in relation to the spine condition.  He stated that he had constant low back pain and that the pain traveled to his legs.  He reported that his level of pain was severe and could be exacerbated by stress.  The pain could occur spontaneously, and it was relieved by rest.  When he had pain, he could function with medication.  During flare-ups he experienced limitation of motion of the low back, which he described as stooping. 

The Veteran reported that for treatment he used a back brace, a cane, and took Hydrocodone.  He had never been hospitalized nor had any surgery and in the past 12 months, and it had not resulted in any incapacitation.  He reported that the overall impairment was not being able to bend or stoop reach without pain.  

As to the Veteran's sinusitis, he reported having constant sinus problems.  During episodes, he was incapacitated as often as 4 time(s) per week, and each incident lasts for 1 week.  He experienced headaches with his sinus episodes.  Antibiotic treatment lasting 4 to 6 weeks was needed for his sinus problems.  He stated that it interfered with breathing through the nose and caused purulent discharge from the nose, hoarseness of the voice, pain, and crusting.  There had not been any infection of the bone.  His response to medication had been good and without side effects.  The Veteran reported that he did not experience any overall functional impairment from this condition.  

On physical examination the Veteran's blood pressure readings were 140/100, 142/100, and 138/100.  He was well developed, well nourished, and in no acute distress.  There were no signs of malaise present.  Examination of the nose reveals no nasal obstruction, no deviated septum, and no disfigurement.  There was no rhinitis noted on examination of his nose.  On examination no sinusitis was detected.  Breath sounds are symmetric and there were no rhonchi, rales or wheezes.  His expiratory phase was within normal limits.  

As to the Veteran's extremities, there was no ulceration, edema or stasis dermatitis.  There was no clubbing or cyanosis.  His posture and gait were within normal limits.  His walking was steady.  For ambulation, he used a brace on his back.  He had a full brand new white back brace that has placed on the outside of his clothing.  When asked to remove the brace, he had to study the fasteners for several minutes to figure out how to remove it.  He carried a cane.  He came to the examination wearing a TENS unit but the pads were located over the spine and not the muscles and clearly not in a location that they would offer any benefit.  When the examiner examined the unit, the TENS unit was in the off position.  

The examiner stated that no condition warranted the use of the aforementioned aids.  It was noted that the Veteran came to the examination holding a cane in right hand but that there was no wear pattern on either the foam handle or the rubber tip.  He carried the cane mostly and did not use if for stability.  He did not require crutches, corrective shoes, a wheelchair, prosthesis or a walker.  

On examination of the Veteran's thoracolumbar spine there was no evidence of radiating pain on movement.  Muscle spasm was absent.  No tenderness was noted.  There was no guarding of movement.  The examination did not reveal any weakness and muscle tone was normal.  The Veteran's musculature was normal.  Straight leg raising was negative on the right and the left.  Lasegue's sign was negative.  There was no atrophy present in the limbs.  There was no ankylosis of the thoracolumbar spine.  

Thoracolumbar flexion was to 70 degrees, with pain at that point.  Extension was to 20 degrees, with pain at that point.  Right lateral bending was to 20 degrees, with pain at that point.  Left lateral bending was to 25 degrees, with pain at 20 degrees.  Right rotation was to 20 degrees, with pain at that point.  Left rotation was to 25 degrees, with pain at 20 degrees.  (This yields a total range of motion of 180 degrees, and 170 degrees of painless motion.)  On repetitive motion that was no additional limitation of motion.  Function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  On inspection of the spine, the Veteran's head was in a normal position.  There was symmetry of spinal motion with normal curves of the spine.  

On neurological evaluation there were no sensory deficits from L1- L5.  The examination of the sacral spine revealed no sensory deficits of S1.  The modality(ies) used to test sensory function were a pin prick and a feather.  There was no lumbosacral motor weakness.  Knee and ankle jerks were 2+, bilaterally.  The lower extremities showed no signs of pathologic reflexes.  The examination revealed normal cutaneous reflexes.  There were no signs of lumbar IVDS with chronic and permanent nerve root involvement.  The Veteran's non-organic physical signs include: tenderness testing, stimulation testing, distraction testing, regional disturbances testing and over-reaction testing.  All such testing was extremely positive.  

A sinus x-ray was abnormal, revealing sinusitis in the maxillary area.

The examiner reported that the diagnoses did not include sleep apnea, because there was no pathology upon which to render a diagnosis.  For clarification, the examiner stated that he could not support the diagnosis based on the examination interview because the Veteran was unable to explain anything about his CPAP machine, his settings or who monitors the system.  Before the examiner could render such a diagnosis, further information was needed.  The subjective factors were that the Veteran stated that he was tired all the time but the objective factors were a normal exam, normal body build, normal oropharyngeal airway system, and that the neck size and nose were all within normal limits.  

The diagnoses included lumbosacral DDD with a history of posterior wedging at T-9 - T11, active and with subjective factors of complaints of daily pain but objective factors were a very positive Waddell's sign, including inappropriate use a back brace, a TENS unit, and a cane.  The examiner stated that he had observed the Veteran in the lobby, through a window, and had noted that the Veteran had full range of motion without guarding.  Also, the Veteran had an athletic build and for his age he had the appearance of someone that worked out regularly.  His TENS unit electrodes were clearly placed on the body in a random fashion that exhibited a gross misunderstanding of their purpose and benefit.  The cane he used had no wear pattern at all.  It was the examiner's opinion that the Veteran's posterior wedging condition was well healed and was not contributing to any pain.  It would be very atypical for him to still have pain 12 years after a mild compression fracture at the T9 region.  

The diagnoses also included chronic maxillary sinusitis, currently active, with subjective factors of complaints of a stuffy nose, but objective factors were a normal examination and X-rays did not show a chronic appearing sinusitis disease.  There were no findings of bacterial rhinitis.  

As to the question of the functional impairment caused by the sleep apnea, lumbosacral DDD, and sinusitis, including as to an ability to perform physical and sedentary activities of employment, the examiner stated that the Veteran did not exhibit any signs of being functionally impaired from any of these conditions.  It was again noted that the Veteran exhibited strong Waddell signs.  In sum, it was stated that the Veteran's usual occupation and daily activities were not affected by his conditions.  

In May 2011 the Veteran's wife reported that the Veteran did not go to a gym or work out at home.  He had too much constant low back pain and this prevented him from doing anything.  

In May 2011 the Veteran wrote that there were false allegations, and discrimination based on his age and appearance.  The Veteran stated that when he reported for the February 21, 2011, official examination he had entered the examination room using a cane for stability.  The examiner had reportedly made a sarcastic remark about the Veteran's not having been hurt and had not asked the Veteran to do any type of motions or even remove his clothing for examination of the Veteran's back.  The examiner had asked why the Veteran's back brace was so white and the Veteran had replied that it was a newly obtained back brace.  The examiner had then commented that the Veteran was not correctly using a TENs unit for his back.  However, the Veteran had attended a class that had instructed him how to use a TENS unit and, so, the Veteran was using it properly.  Also, the examiner had made a negative remark about the Veteran's cane not having been worn out but, in fact, the Veteran had recently acquired the cane, in January 2011.  The examiner had made a "bogus" statement that based on the Veteran's age and appearance, it appeared that he worked out regularly but the Veteran had replied that he did not work out regularly and if he had worked out regularly he would not have his "oversize stomach."  The Veteran requested another examination by a physician that was not "totally discriminating" and defaming the Veteran's character about the Veteran's working out.  

General Rating Principles

Ratings for a service-connected disability are determined by comparing current symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.  Disabilities are viewed, and examinations are interpreted, historically, in order to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned if it more nearly approximates such rating.  38 C.F.R. §§ 4.7, 4.21. 

Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999) (initial staged ratings).  

Ratings for a joint based on limitation of motion require consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. In other words, ratings based on limited motion do not ipso facto include or subsume the other rating factors in §§ 4.40 and 4.45, e.g., pain, functional loss, fatigability, and weakness.  Thus, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is factor to be considered. Painful motion of a joint with peri-articular pathology is to be at rated at least at the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  

Spinal Rating Criteria

Under the Diagnostic Code 5243, IVDS or disc disease, is rated either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations, whichever method results in the higher rating.  If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is warranted.  The revised IVDS rating criteria do not provide for an evaluation in excess of 60 percent on the basis of the total duration of incapacitating episodes. 

Note 1 to the revised Diagnostic Code 5293 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.   

Under the IVDS criteria, separate evaluation of the orthopedic and neurologic components of a spinal disability, for combination under 38 C.F.R. § 4.25, is permissible.  See Bierman v. Brown, 6 Vet. App. 125 (1994). 

However, assigning separate ratings for combination may not be permitted to result in pyramiding under 38 C.F.R. § 4.14 - which prohibits "[t]he evaluation of the same disability under various diagnoses".  See Brady v. Brown, 4 Vet. App. 203, 206 (1993).  See, too, Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (the critical element is if symptoms of one condition are duplicative of or overlapping of another).  Thus, a rating for IVDS may not be assigned while at the same time assigning separate ratings for the orthopedic and the neurologic components of IVDS. 

Under 38 C.F.R. § 4.20, in rating peripheral neuropathy attention is given to sensory or motor impairment as well as trophic changes (described at 38 C.F.R. § 4.104, Diagnostic Code 7115"). 

Peripheral neuropathy which is wholly sensory is mild or, at most, moderate.  With dull and intermittent pain in a typical nerve distribution, it is at most moderate.  With no organic changes it is moderate or, if of the sciatic nerve, moderately severe.  With loss of reflexes, muscle atrophy, sensory disturbance, and constant pain that at times is excruciating, it is at most severe.  Peripheral nerves ratings are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. §§ 4.123, 4.124, 4.124a.  

'Sciatic' refers to the sciatic nerve; sciatica is used to refer to 'a syndrome characterized by pain radiating from the back into the buttock and into the lower extremity along its posterior or lateral aspect, and most commonly caused by prolapse of the intervertebral disk' the term is also used to refer to pain anywhere along the course of the sciatic nerve'."  Ferraro v. Derwinski, 1 Vet. App. 326, 329-30 (1991).  

Sciatic neurological manifestations are rated under Diagnostic Code 8520 as paralysis of the sciatic nerve.  The criterion for a 10 percent rating is mild incomplete paralysis.  The criterion for a 20 percent is moderate incomplete paralysis and 40 percent when moderately severe.  When severe with marked muscular atrophy, 60 percent is warranted and 80 percent is warranted for complete paralysis (with foot drop, no active movement possible below the knee, and weakened or, very rarely, lost knee flexion).  See also 38 C.F.R. § 4.124a, Diagnostic Codes 8620, 8720 (for sciatic neuritis and neuralgia). 

The maximum for complete neuropathy of lower extremity peripheral nerves other than the sciatic nerve (Diagnostic Codes 8520 through 8530) is no more than 40 percent and only when there is motor impairment.  

Spinal Rating Criteria Other Than IVDS

The spinal rating criteria provide for evaluations under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) which by encompassing symptoms such as pain (radiating or not), stiffness, and aching takes those into account, removing any requirement that there be such symptoms for any particular rating.  68 Fed. Reg. at 51454 - 51455 (August 27, 2003). 

The thoracolumbar and cervical spinal segments are rated separately except when there is unfavorable ankylosis of both spinal segments, i.e., the entire spine, which is rated as a single disability.  Note 6 to the General Rating Formula. 

The General Rating Formula provides ratings based on limited spinal motion in either forward flexion or the combined ranges of motion of a spinal segment, or for either favorable or unfavorable ankylosis, or with respect to the entire spine a loss of more than 50 percent vertebral body height due to vertebral fracture or muscle spasm and guarding. 

Note 2 to the General Rating Formula sets forth maximum ranges of motion of the spinal segments, which under Note 4 are measured to the nearest five (5) degrees, although a lesser degree of motion may be considered normal under the circumstances set forth in Note 3. 

Note 2 to the General Rating Formula provides that normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The sum of these is the combined range of motion, which for the thoracolumbar spine is 240 degrees.

Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note 5 of the General Rating Formula. 

A 20 percent rating is warranted for limited thoracolumbar motion when forward flexion is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion is not greater than 120 degrees (the maximum combined range of motion being 240 degrees); or if there is either (1) muscle spasm or (2) guarding severe enough to result in abnormal gait or abnormal spinal contour, e.g., scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted for limited thoracolumbar motion when forward flexion is to 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.  

Analysis

Lumbosacral DDD Rated 40 percent Prior to February 21, 2011

With respect to assigning a rating based on incapacitating episodes, the evidence does not show that the Veteran has had any episodes for which bed rest was prescribed by a physician prior to February 21, 2011.  In this regard, the June 2009 statement that the Veteran was excused from work beginning May 8, 2009, was for the purpose of allowing him to be evaluated for possible spinal surgery.  However, not only was no spinal surgery ever performed, that physician did not endorse the Veteran's complaints or relate that bed rest had been prescribed.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (where a history recorded by an examiner had not filtered, enhanced, or added medico-evidentiary value to the lay history through medical expertise, the history did not constitute competent medical evidence).  

The June 2008 official examination reported that he had radicular pain and he used a TENS unit.  While lumbar flexion was limited to 10 degrees, there was no muscle spasm and despite reported motor weakness of the right lower extremity, there were no lumbosacral deficits.  Moreover, it was specifically noted that the Veteran's complaints of an inability to bend or move due to back pain did not match the physical findings, which included no atrophy or weakness.  

Similarly, the official examination in January 2010 noted that an EMG had revealed findings suggestive of only mild L4-S1 radiculopathy but, on the other hand, motor and sensory findings in the lower extremities were within normal limits.  

Accordingly, prior to February 21, 2011, the criteria for a 50 percent rating for lumbosacral DDD were not met.  

In reaching this determinations above, the Board observes that despite complaints of radicular pain, the evidence of record fails to associate any neurological deficits of the lower extremities with the service-connected lumbosacral DDD, and thus the record is not clinically characteristic of chronic orthopedic as well as neurologic manifestations that can be separately rated under diagnostic codes for orthopedic and neurological disabilities.  In fact, neurologically the Veteran had no diminished sensation, and his motor function was, for the most part, essentially satisfactory in the lower extremities.  Hence, this element of the rating schedule, i.e., separate ratings for the orthopedic and the neurologic manifestations, may not be applied in this case prior to February 21, 2011. 

In sum, prior to February 21, 2011, a rating in excess of 40 degrees was not warranted on any basis, nor could the disability be further staged because this represented the greatest degree of disability during the time prior to February 21, 2011.  


Lumbosacral DDD Rated 20 percent Since February 21, 2011

The official examination on February 21, 2011, found that the Veteran had forward flexion to 70 degrees, even after repetitive motion.  Under the orthopedic criteria, for a rating in excess of 20 percent he would have had to have had flexion limited to 30 degrees or less; or, have at least favorable ankylosis of the thoracolumbar spine.  Neither was found on the February 21, 2011 examination.  Also, that examination did not report that the Veteran had incapacitating episodes, much less episodes having a total duration of at least six weeks in the past year.  

With respect to possible assignment of separate ratings for any radicular component producing peripheral neuropathy of either lower extremity, that examination found no evidence of radicular pain on movement.  There was no sensory deficit after using a pin wheel and a feather to test sensation, despite the Veteran's allegation that he was not asked to remove his clothing.  Similarly, there was no muscle spasm, tenderness, atrophy, weakness, guarding of movement, nor abnormality of muscle tone, ankylosis or positive straight leg raising.  Likewise, there were no complaints of urinary or bowel symptoms.  

Given the details related in the report of the February 21, 2011, official examination the Board can give no probative value to the Veteran's allegation that he was not given range of motion testing or a physical examination after removal of his clothing.  Similarly, the Veteran's report of having recently obtained a new cane and an explanation for the lack of wear and tear on the cane found by the examiner, it is observed that the examiner specifically noted that the Veteran merely carried the cane and did not use for the purpose of maintaining stability, regardless of any wear and tear on the cane.  Likewise, the Board had no reasons to doubt the examiner's comment that the Veteran remains in good physical condition, regardless of whether or not he exercises on a regular basis.  And all of this is particularly true in light of the positive non-organic physical findings indicating an over exaggeration of the Veteran's complaints.  

Thus, neurologically the Veteran had no diminished sensation, and his motor function is satisfactory in the lower extremities.  Hence, this element of the rating schedule, i.e., separate ratings for the orthopedic and the neurologic manifestations, may not be applied in this case since February 21, 2011. 

In sum, since February 21, 2011, a rating in excess of 20 degrees is not warranted on any basis, nor can the disability be further staged because this represents the greatest degree of disability since February 21, 2011.  

Psychiatric Rating Criteria

Under 38 C.F.R. § 4.126 (a) and (b) consideration is given to the frequency, severity, and duration of psychiatric symptoms as well as the length and capacity for adjustment during periods of remission.  While consideration is given to the extent of social impairment, a psychiatric rating will not be assigned solely on the basis of social impairment.  

It is noted that the use of "such as" in 38 C.F.R. § 4.130 demonstrates that the specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

The Global Assessment of Functioning (GAF) is a scaled score that mental health professionals assign upon examination of a patient reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  However, a GAF score is only one factor in determining a psychiatric disability rating.  Brambley v. Principi, 17 Vet. App. 20, 26 (2003).

Under 38 C.F.R. § 4.130, DC 9434, the General Rating Formula for Mental Disorders, sets forth the criteria for the next higher rating for a depressive disorder, of 50 percent, for major depressive disorder and these are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

The Global Assessment of Functioning Scale (GAF) "is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994)."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).   

A GAF score of 51 to 60 indicates that the examinee has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).  

A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  See Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for a higher rating have been met.  It is the effect of the symptoms, rather that the presence of symptoms, pertaining to the rating criteria that determines the rating.  

The Veteran is not now employed but previously worked continuously for many years.  He endorses many of the classical symptoms of a depressive disorder, with impaired mood and feelings of hopelessness.  Despite a reported suicide attempt, which did not require treatment for recuperative purposes, he has not genuinely endorsed suicidal ideation.  He has some impairment of mood and affect, and complains of loss of energy and motivation.  However, he has been fully oriented and has no thought disorder, delusions or hallucinations and has no impairment in his judgment.  

The Veteran's difficulties establishing effective work and social relationships is encompassed in the 30 percent rating but, overall, he has not displayed the signs, symptoms or manifestations of psychiatric disability which warranted a rating in excess of 30 percent.  While his GAF scores of 45 indicate serious difficulty in social and occupational functioning, the Veteran has reported that when working he got along well with both co-workers and supervisors and, similarly, he has been able to maintain stable, if not emotionally close, relationships with family members. 

Thus, the Board concludes that the record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for an evaluation higher than 30 percent for the service-connected psychiatric disorder at any time since the date of receipt of the claim for service connection.  Fenderson, supra.  In other words, the Veteran's psychiatric disorder has been no more than 30 percent disabling since that date, so his rating cannot be "staged" because the 30 percent rating is his greatest level of functional impairment since that date.  

Thus, in conclusion, the Board concludes that initial disability rating in excess of 30 percent for the service-connected psychiatric disorder is not warranted at any time since the receipt of the claim for service connection for that disorder.  

Extraschedular Consideration

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance but not from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for an extraschedular rating.  The threshold factor in this determination is whether there is such an exceptional disability picture that the available schedular ratings criteria are inadequate.  This is done by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably encompass the assigned disability level and the symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  Significantly, since under 38 U.S.C.A. § 1155 provides that the basis of a disability rating is the "reduction in earning capacity," any compensable rating encompasses employment interference.  

Comparing the Veteran's current disability levels and symptomatologies to the Rating Schedule, the degree of disability for each disorder is contemplated by the Rating Schedule and the assigned schedule ratings are adequate.  The symptoms shown are not exceptional or unusual for a musculoskeletal disability.  Specifically, a wide range of signs and symptoms are contemplated in the applicable rating criteria, including pain, loss of motion, painful motion, muscle spasm, and other neurological findings as to strength and sensory function.  

In fact, 38 C.F.R. § 4.40 requires consideration of functional loss, including  the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as sciatic neuritis, unstable or mal-aligned joints, and crepitation.  Nevertheless, the primary complaint in this case which is pain is not, alone, sufficient to warrant a separate rating because the orthopedic component, by itself, contemplates the production of pain.  See Deluca, Id.   

Also, in determining the appropriate schedular rating for the service-connected psychiatric disorder 38 C.F.R. § 4.126(a) requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  Indeed, that regulation specifically requires that a rating must be based on all the evidence that bears on occupational and social impairment and not solely on an examiner's assessment of the level of disability at the moment of the examination.  Here, the Veteran's psychiatric symptoms, and overall impairment due to his psychiatric disability, are not exceptional or unusual for a psychiatric disability.   

Comparing the Veteran's current disability levels and his symptoms to the Rating Schedule, the disability rating assigned are contemplated by the Rating Schedule and the assigned schedule ratings are adequate.  

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected lumbosacral DDD and depressive disorder.  The evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate. 

Accordingly, the Board finds that the Veteran's disability picture has been sufficiently contemplated by the ratings schedule.  Since the available schedular evaluation adequately contemplates the level of disability and symptomatology, the second and third questions posed by Thun become moot.

TDIU Rating

Without regard to advancing age or impairment due to nonservice-connected disabilities, if the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability(ies), provided that he has one service- connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where a veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).  

In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.

If a veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16(a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a TDIU cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994).  

The Veteran is service-connected for sleep apnea, rated 50 percent disabling; a depressive disorder, rated 30 percent disabling; DDD of the lumbosacral spine, rated 20 percent disabling; chronic maxillary sinusitis, rated 10 percent disabling; and a noncompensable rating is assigned for erective dysfunction.  There is a combined disability rating of 80 percent.  He is in receipt of special monthly compensation based on loss of use of a creative organ.  Accordingly, the Veteran meets the schedular requirements of 38 C.F.R. § 4.16(a).  

The Board notes that the recent official general medical examination in February 2011 found that, essentially, the Veteran was not precluded from obtaining and retaining gainful employment despite his service-connected disabilities, although the service-connected psychiatric disability was not considered in reaching that determination.  

On the other hand, the official psychiatric examination in February 2011 reflects that the examiner felt that the Veteran's service-connected psychiatric disorder did preclude employment.  Specifically, that examiner noted that the Veteran's complaints of disability had increased within the last year and that he stated he could not sustain work due to chronic pain.  Likewise, it was reported that he could not do physical activities due to his low back disability, which in turn increased his depressive symptoms.  However, underlying all of this is the degree of symptomatology associated with his service-connected lumbosacral DDD.  As February 21, 2011, official examination found evidence of gross exaggeration of symptoms of his low back disability, the Board cannot give credence to the complaints of increased psychiatric disability within the last year when, as shown by the February 2011 general medical examination, the degree of symptomatology of the low back disability has actually lessened, and not increased, which was the basis for decreasing the 40 percent rating for the service-connected lumbosacral DDD to 20 percent.  This is particularly true in light of the Veteran's 12 years of education and his past employment which did not require a substantial degree physical exertion.  

The Board is cognizant of the Veteran's severe overall disability picture, which is recognized by his combined 80 percent disability rating.  The Veteran would have difficulty performing any heavy manual labor, and while he has not had any employment history in clerical or office work, the fact remains that he had 12 years of education and worked for many years in a pharmaceutical factory and has work experience as a correctional officer, as a machine operator, and in shipping and receiving.  

The Board concludes that the February 2011 psychiatric examination appears simply to have agreed with the Veteran's own opinion that he was unable to obtain and retain gainful employment.  However, notations by physicians which simply record a history related by the Veteran do not, as in this case, constitute competent evidence that his service-connected disorders preclude him from substantially gainful employment.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (where a history recorded by an examiner had not filtered, enhanced, or added medico-evidentiary value to the lay history through medical expertise, the history did not constitute competent medical evidence).  

Furthermore, as explained, the underlying rationale for the reported increase in psychiatric symptoms in the last year, premised upon the unsupported complaints relative to the degree of back pain from the service-connected lumbosacral DDD, is refuted.  In other words, it was this putative increase in psychiatric complaints which appears to have been the premise of the opinion of the February 8, 2011, psychiatric examiner.  The February 2011 general medical examiner did not find that either the service-connected sleep apnea or sinusitis were productive of occupational impairment.  Also, the service-connected erectile dysfunction is noncompensably disabling.  

Taken as a whole, the evidence shows that the Veteran retains substantial functional abilities and despite the severe overall impairment, he is not shown to be incapable of substantially gainful employment.  In sum, the Board concludes that the Veteran is capable of substantially gainful employment despite the combined incapacitating effects of his service-connected disabilities.  Accordingly a TDIU is not warranted.  

This being the case, the claims must be denied because the preponderance of the evidence is unfavorable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  






ORDER

Entitlement to a rating in excess of 40 percent for DDD of the lumbosacral spine with a history of posterior wedging at T9, T10, and T11, prior to February 21, 2011, and to a rating in excess of 20 percent since February 21, 2011, is denied.  

Entitlement to a rating in excess of 30 percent for a depressive disorder is denied.  

Entitlement to a TDIU rating is denied. 


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


